Citation Nr: 1213968	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-13 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, mood disorder, depressive disorder, and adjustment disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Initially the Board observes that, although the RO requested some of the Veteran's service personnel records, his entire service personnel records are not in the claims file.  The Veteran contends that his inservice stressors caused or aggravated his current psychiatric disorder, and that he had inservice symptoms including alcohol use, drug use, and disciplinary actions.  As the Veteran's service personnel records may contain evidence relating to those contentions, all of his service personnel records should be obtained and associated with the claims file.

Next, although the Veteran was provided with a VA psychiatric examination in May 2010, review of the examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the VA examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis, the examiner did not provide any explanation or rationale with regard to this finding, particularly in light of the February 2007 VA treatment records which indicate that the Veteran did meet all of the criteria to support a diagnosis of PTSD.  In addition, the VA examiner failed to provide any explanation or rationale for the conclusion that the Veteran's diagnosed psychiatric disorder was not caused or aggravated by service.  Further, although the examiner concluded that the Veteran's diagnosed psychiatric disorder was "most likely substance induced," the examiner did not address the Veteran's contentions that his inservice use of alcohol and drugs, shown in his service treatment records, were his attempt to medicate his psychiatric symptoms which were caused or aggravated by his confirmed inservice stressors.  Accordingly, the Board concludes that the Veteran should be provided with another VA examination which adequately addresses the etiology of his psychiatric disorder.

Last, a claim of entitlement to service connection for PTSD includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to PTSD, the claims file reflects diagnoses of various psychiatric disabilities, including major depressive disorder, adjustment disorder, mood disorder, and depressive disorder, not otherwise specified.  Thus, the RO should also direct the VA examiner to provide an opinion as to whether any of the Veteran's other psychiatric disabilities are related to his active duty service.  Thereafter, the RO should readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder with consideration of whether any of the Veteran's diagnosed psychiatric disorders are related to his active duty service. 


Accordingly, the case is remanded for the following action:

1.  The RO must obtain all of the Veteran's service personnel records and associate them with the claims file.  In addition, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include lay or medical evidence that his current psychiatric disorder is related to his active duty service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must provide the Veteran with a new VA psychiatric examination to determine whether he has a valid diagnosis of PTSD and to ascertain the nature, severity, and etiology of any PTSD found.  The RO must specify for the examiner the stressor(s) that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with, and review, the entire claims file and all records on Virtual VA, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate and discuss the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If the diagnosis of PTSD is not deemed appropriate, the examiner must explain the rationale behind this finding in light of the VA treatment records which reflect that the Veteran meets the DSM-IV criteria for PTSD.  The examiner must also provide an opinion as to whether any of the Veteran's other psychiatric disorders, including major depressive disorder, adjustment disorder, mood disorder, and depressive disorder, not otherwise specified, are related to his active duty service.  In addition, the examiner must provide an opinion as to whether the Veteran's inservice problems with alcohol and drugs were the Veteran's ways of self-medicating his psychiatric symptoms during service.  In the explanation provided, the examiner must address the timing of the Veteran's reported stressors and his alcohol and drug problems, and whether the timing of those events suggests a relationship between the two.  The VA examiner must consider the Veteran's statements regarding the symptoms that he experienced during service and since service discharge, and must address those contentions in the examination report.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, mood disorder, adjustment disorder, and depressive disorder, not otherwise specified.  Specifically, the RO must determine whether service connection is warranted for any of the Veteran's diagnosed psychiatric disabilities.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

